COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00108-CR


LITIKA BURKS                                                          APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Pursuant to a plea bargain, the trial court convicted Appellant Litika Burks

upon her plea of guilty to the state jail felony of possession of less than one gram

of a controlled substance, namely: cocaine, and sentenced her to seven months’

confinement. Appellant filed a timely notice of appeal.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant by

      1
       See Tex. R. App. P. 47.4.
letter on March 24, 2011, that this case was subject to dismissal unless she or

any party showed grounds for continuing the appeal on or before Monday April 4,

2011.2 Appellant’s response does not show grounds for continuing the appeal.

      We therefore dismiss this appeal.3

                                                PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 21, 2011




      2
       See Tex. R. App. P. 25.2(a)(2), (d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2